Opinion issued July 31, 2008 

In The 

Court of Appeals

For The 



First District of Texas

NO. 01-08-00181-CV 


A&B VALVE AND PIPING SYSTEMS, L.P. A/K/A A&B VALVE ANDPIPING SYSTEMS; A&B G.P., L.L.C.; CONNIE DOBSON; MARTINWILLMORE; TARA KOLAR; AND LINDA URBANEK, AppellantsV.NATIONAL OIL WELL VARCO, L.P., Appellee


On Appeal from the 113th District CourtHarris County, TexasTrial Court Cause No. 2006-079749

MEMORANDUM OPINION


Appellant has filed an unopposed motion to dismiss its appeal. No opinion has issued.  Accordingly, the motion is granted, and the appeal is dismissed. TEX. R. APP. P. 42.1(a)(1). 

All other pending motions in this appeal are overruled as moot. The Clerk is directed to issue mandate within 10 days of the date of this opinion.  TEX. R. APP. P. 

18.1. 


PER CURIAM 


Panel consists of Justices Nuchia, Alcala, and Hanks. 


2